Citation Nr: 1012357	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the lower extremities other than onychomycosis of 
the feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1950 to 
August 1952, and from October 1952 to September 1954.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The Veteran's claim has been remanded multiple times for 
further development-most recently in July 2009.  The 
requested action was taken, but for the reasons stated 
below, the Board finds that another remand is necessary.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that a remand is necessary to cure a procedural 
deficiency regarding the above-noted claim.

Following issuance of the most recent Supplemental Statement 
of the Case dated in early December 2009, the Veteran 
submitted additional evidence in support of his claim.  This 
evidence included a July 2009 private treatment record 
related to lower extremity complaints and internet articles 
related to cold weather and temperatures in Korea in the 
1950s.  This evidence was not accompanied by a waiver of 
initial RO consideration of this evidence.  In a March 2010 
letter to the Veteran, VA asked whether the Veteran would 
like to waive review of the new evidence by the agency of 
original jurisdiction.  In a response dated the same month, 
the Veteran indicated that he did not waive review by the 
agency of original jurisdiction and requested a remand.  See 
38 C.F.R. § 20.1304.  As such, the claim must again be 
remanded for the evidence to be considered prior to the 
Board's final decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


The RO/AMC should review the case on the 
basis of the additional evidence received 
since the last Supplemental Statement of 
the Case (SSOC), dated in December 2009.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a SSOC, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



